DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant's amendment dated 02//08/2022.  The applicant(s) amended claims 1, 4, 11 and 14, and canceled claims 3 and 13 (see the amendment: pages 2-5).
The examiner withdrew previous disclosure objection, because the applicant corrected/amended the corresponding drawings.  

Response to Arguments
Applicant's arguments filed on 2/08/2022 with respect to the claim rejection under 35 USC 102/103, have been fully considered but are moot in view of the new ground(s) of rejection, since the amended claims introduce new issue/matter and/or change the scope of the claims. Accordingly, response to the applicant’s arguments (see Remarks: page 7, paragraph 3 to page 8, paragraph 2) based on newly amended claims is directed to new claim rejection with necessitated new ground (see below).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the amended limitation of “determining that at least a threshold portion of the first plurality of sound properties matches at least a portion of the second plurality of sound properties” (Note: underline portion(s) of the claim is newly amended/added limitation(s) by the applicant) fails to comply with the written description requirement, because it is not specifically defined or described by the original specification, so as to introduce new matter.  It is also noted that the referenced content of the specification (i.e. paragraph 6) provided by the applicant (see Remarks: page 7, paragraph 3) does not fully support the amended/argued limitation. 
Regarding claims 2, 4-12 and 14-20, the rejection is based on the same reason described for claim 1, because the claims recite/inherit the same/similar problematic limitations as claim 1. 

Claim Rejections - 35 USC § 103
Claims 1, 8 10-11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KISS et al. (US 2006/0293889) hereinafter referenced as KISS.
As per claim 1, as best understood in view of claim rejection under 35 USC (a), see above, KISS discloses ‘error correction for speech recognition systems’ (title), comprising:
detecting (or ‘checks’) a second voice input (read on ‘(again) inputting a spoken representation’, ‘a new speech input sequence’, ‘further speech input’) (p(paragraph)13, p39, p44, p73); 
determining (or ‘checks’, or ‘recognize’), based at least in part on a sound property (read on one or more of ‘utterance’ matched with ‘acoustic models’, ‘a sound or phoneme’ represented by ‘acoustic model’ or ‘phonetic spelling’, ‘acoustic score’, ‘spoken representation’, ‘acoustical differences’, ‘phonemes’ themselves for ‘phoneme-to-text mapping’, or a combination thereof) of the second voice input, whether the second voice input is directed to correcting (correction of) a text string (read on ‘recognition results’ as ‘sequence of the words’ including ‘misrecognized words’ presented and/or displayed to ‘a user’) previously generated (‘recognized’) based on a first voice input (read on ‘an (said) input speech sequence’ or ‘initial input speech sequence’) (p7, p9-p11, p22-p23, p39, p44, p66,  p72-p73), by: 
identifying a first plurality of sound properties (read on one of above-mentioned combination of ‘sound’, ‘acoustic’, ‘phonetic’, ‘spoken’ representation/utterance/speech and related score/models/phonemes, such as ‘phoneme(s)’ or related ‘confidence value’ or ‘acoustic score’) corresponding to the first voice input (same above); 

KISS does not expressly disclose “determining that at least a threshold portion of the first plurality of sound properties matches at least a portion of the second plurality of sound properties”  However, it is noted that KISS further disclose an instance that ‘"Johnny" can be misrecognized as "John"’ in ‘word level recognition’ (p91), and determining ‘input speech sequence’/ ‘spoken representation’ match/mismatch to desired ‘sequence of words’ using ‘an acoustic score’ corresponding to ‘recognition confidence’/‘recognition confidence value’ with a ‘threshold’ to determine/select ‘emphasized word’ (‘likely’ being a recognition ‘error’) (p10, p16), and repeating ‘speech recognition’ for emphasized and selected word(s) based on ‘new input speech sequence’/‘new spoken representation’ (p44, p72).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that both words Johnny and John (also for spoken words ‘free’ and ‘three’, or spoken a name and the name with its spelling sounds) would have matched portion of sound properties (such as having a matched portion of phonemes and/or related acoustic score /recognition confidence value), and to combine above teachings of KISS together by providing a mechanism of determining that a portion of phonemes (corresponding to word/name spoken in an initial input speech sequence, such as a portion of phonemes regarding spoken word “Johnny”, “free”, or a name) with related acoustic score(s) or recognition confidence value(s) (corresponding to the first plurality of sound properties) and a related threshold (interpreted as claimed at least of a threshold portion) matches a portion of phonemes (corresponding to word/name spoken in the ‘new input speech sequence’, such as a portion of phonemes regarding 
KISS further discloses:
in response to the determining that the second voice input is directed to correcting the text string (same above), modifying (such as replacing) the text string based on the second voice input (p9-p11, p22-p23, p44-p45, p66, p72).
As per claim 8 (depending on claim 1), the rejection is based on the same reason described for claim 1, because it also reads on the limitation(s) of claim 8.
As per claim 10 (depending on claim 1), KISS further discloses “the sound property corresponds to a correction expression (read on saying ‘Oops’, expressed ‘recognition confidence’ that ‘said the word candidate is a correct speech recognition result’, ‘likelihood’ being ‘expressed in the form of a language model score’, identified ‘phonemes’ being ‘associated with a recognition confidence value (or a probability)’ expressed as ‘recognition result’ being ‘correct’, or ‘a spoken representation of a word and its spelled representation’ in a form of ‘Memphis, MEMPHIS’, in a broad sense) (p7, p24-p25, p66, p99).
As per claims 11, 18 and 20, they recite a system (apparatus). The rejection is based on the same reasons described for claims 1, 8 and 10 respectively, because the apparatus and .

Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KISS in view of HOLMES (US 6,292,775). 
 As per claim 4 (depending on claim 1), KISS does not expressly disclose the above determined matching sound properties comprising “acoustic envelope(s)” as claimed.  However, the same/similar concept/feature is well known in the art as evidenced by HOLMES who discloses ‘speech processing system using format analysis’ (title), comprising ‘determining the phonetic properties (read on sound properties) of speech signals’ including ‘formant frequencies’, ‘shape of the short-term spectrum (read on acoustic envelope) of input sound’ (col. 1, lines 58-65, col. 3, line 56 to col, 4, line 5), ‘determining formant amplitudes for input speech signal spectral cross-sections’ with ‘speech recognition’ in ‘responsive to formant frequencies and formant amplitudes (reflecting acoustic envelope)’ such as for ‘word matching’ using ‘comparison with reference information’ and ‘indicating degree of confidence’ (col. 5, lines 23-42, col. 8, lines 12-33), and ‘performing a crude comparison of power spectra’ with ‘overall shape of the power spectrum (also read on acoustic envelope)’ or ‘formant spectral envelope (also read on acoustic envelope)’ (co. 11, lines 11-30, col. 19, lines 13-22). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of KISS and HOLMES together by providing a mechanism of determining matching sound properties by comparing/matching two input sounds /voices by using shape of the short-term spectrum/formant frequencies against formant amplitudes/ power spectra/formant spectral envelope (i.e. acoustic envelope), for the purpose 
As per claim 9 (depending on claim 1), the rejection is based on the same reason described for claim 4, because it also reads on the limitations of claim 9.
As per claims 14 and 19 (depending on claim 11), the rejection is based on the same reason described for claims 4 and 9, because the claims recite/include the same/similar limitation(s) as claims 4 and 9 respectively.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over KISS in view of SEKINE (US 2021/0225361). 
 As per claim 5 (depending on claim 1), even though KISS further discloses “wherein the text string previously generated based on the first voice input is a first text string, and wherein determining whether the second voice input is directed to correcting the first text string comprises: converting the second voice input to a second text string (same above, as stated for claim 1)”, KISS does not expressly disclose “determining, based on a database of misrecognized words, that a first word in the first text string and a second word in the second text string are misrecognized for one another.”  However, the same/similar concept/feature is well known in the art as evidenced by SEKINE who discloses ‘the erroneous conversion dictionary creation system’ (title), comprising ‘voice (speech) recognition system’ including ‘incorrect conversion dictionary (read on claimed “database of misrecognition words”)’, ‘determines whether the analyzed term (word) matches any of incorrectly converted terms (misrecognized words) stored in the incorrect conversion dictionary’, so as to convert a related ‘term’ under ‘voice analysis’ to  ‘its related correct term’ (p18, p32).  Therefore, it would have been obvious before the effective  combine teachings of KISS and SEKINE together by providing a mechanism of determining one of words converted from first or second voice inputs as being misrecognized based on incorrect conversion dictionary (or “database of misrecognition words”), as claimed, for the purpose (motivation) of improving the accuracy of the voice/speech recognition (SEKINE: p23).
As per claim 6 (depending on claim 5), the rejection is based on the same reason described for claim 1, because it also reads on the limitations of claim 6.
As per claims 15-16 (depending on claim 11), the rejection is based on the same reason described for claims 5-6, because the claims recite/include the same/similar limitation(s) as claims 5-6 respectively.

Claims 2, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KISS in view of SAKOE et al. (US 4,158,750) hereinafter referenced as SAKOE. 
 As per claim 7 (depending on claim 1), KISS does not expressly disclose “the first voice input is received at a first time and the second voice input is received at a second time, and wherein determining whether the second voice input is directed to correcting the text string comprises determining that less than a threshold amount of time has elapsed between the second time and the first time.”  However, the same/similar concept/feature is well known in the art as evidenced by SAKOE who discloses ‘speech recognition system with delayed output’ (title), comprising: ‘a speech recognition system’ for ‘recognizing the voice input to produce a recognition output’, including that ‘a start signal (at the first time) is produced whenever a voice input exceeds a threshold level (such as ‘amplitude levels ki’ above ‘a first predetermined threshold’) and a pause interval detection signal is produced whenever a voice input falls below a  combine teachings of KISS and SAKOE together by providing a mechanism of determining a time period elapsed/lasted between beginning/staring time of the first voice input and that of the second voice input less that a predetermined duration/interval (threshold amount) of time, as claimed, for the purpose (motivation) of offering a speech recognition system with a sufficient interval of time for confirmation and correction (SAKOE: col. 2, lines 40-60).
As per claim 2 (depending on claim 2), the rejection is based on the same reason described for claim 7, because it also reads on the limitations of claim 2.
As per claims 17 and 12 (depending on claim 11), the rejection is based on the same reason described for claims 7 and 2, because the claims recite/include the same/similar limitation(s) as claims 7 and 2 respectively.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

QH/qh
March 11, 2022 
/QI HAN/Primary Examiner, Art Unit 2659